03/23/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA .„„ ,
                                                                Case Number: PR 06-0544
                                                          k "Line
                               PR 06-0544
                                                         MAR 2 3 2021
                                                                              Bowen Greenw000
IN RE PETITION OF DANIEL M.IFILL FOR                                        Clerk of Supreme Cou,
                                                                           O Rtt        Montana
REINSTATEMENT TO ACTIVE STATUS IN THE
BAR OF MONTANA



       Daniel M.IFill has petitioned the Court for reinstatement to active status in the State
Bar of Montana. IFill was placed on inactive status on September 11, 2020 for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2020. Attached to the Petition is a letter from the State Bar stating that IFill has
now completed all CLE requirements for that reporting year. The Petition states that IFill
is not currently subject to disciplinary proceedings and has not committed any acts or
omissions sanctionable under the Rules of Professional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Daniel M. IFiIl for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, IFill shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                     1 11
       DATED this 4---) day of March, 2021.



                                                                 Chief Justi
2